38570
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/15/2021 has been entered.
Claims 1, 6-8, and 12-20 stand currently amended.
Applicant’s amendments to Claims 13-20 have overcome the 35 USC 101 rejections to them as previously set forth in the Non-Final Office Action mailed 10/15/2020.
Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to the newly added amendments of claim 1, 12, and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In view of the amendment to Claims 1, 12, and 13, please refer to new grounds of rejection made in view of Ngo et al. (U.S. Patent Application Publication No. US 2011/0161295 A1), hereinafter Ngo in view of Veeraswamy et al. (U.S. Patent No. US 7870356 B1), hereinafter Veeraswamy in view of Hay et al. (U.S. Patent Application Publication No. US 2012/0151136 A1), hereinafter Hay.

With regard to Applicant’s argument regarding Ngo teaching not directed to a file system, Remarks, Page 9 of 13, Examiner respectfully disagrees. Ngo [0029] teaches, “clients 130 typically include application software for performing various operations” and “file system can be provided to facilitate and control file access by the operating system and application software” which can “can facilitate access to local and remote storage devices for file or data access and storage”. [0033] teaches an example “Microsoft Windows file system”, and the system 150 (FIG. 1) may employ “multiple data agents 195, each of which may perform storage operations on data associated with a different application”. [0037] further teaches storage manager 105 that “ coordinates and controls storage operations performed by the system 150” with various elements of the system including data agent 195 for operations, “e.g., backups, migrations, data recovery operations, etc.” [0053] teaches that FIG. 2 illustrates in more detail certain components 200 of the data storage system 150 of FIG. 1, and [0054] that “application 210 may be any application executing on the client 130, such as a database server application  … or other types of servers (for example, application servers such as Microsoft SharePoint servers or web servers, virtual machine servers such as Microsoft Virtual Server, file servers, 
With regard to Applicant’s argument regarding exporting the second snapshot as a first target, Remarks Page 10 of 13, Examiner respectfully disagrees. Ngo [0069]-[0070] as cited in the Office Action does teach exporting the second snapshot with “analyzing snapshot copy 428a. with the example of “the secondary storage computing device 165 may receive a request to obtain a data object (for example, an email message, a mailbox, a message store, etc.) stored in the database 220 and logs 225.” Further in [0070], Ngo clearly teaches the mounting of this snapshot “at the other location”, which won’t be possible without exposing it to that target.  “At step 330 (time t.sub.6), the snapshot component 244 mounts the snapshot copy 428a at the other location. Mounting the snapshot copy 428a creates a read-write copy of the database 440 and logs 445. See FIG. 4C.”

Drawings
The drawings are objected to because FIG..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Specification
The disclosure is objected to because of the following informalities:
 On page  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 10, 12, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al. (U.S. Patent Application Publication No. US 2011/0161295 A1), hereinafter Ngo in view of Veeraswamy et al. (U.S. Patent No. US 7870356 B1), hereinafter Veeraswamy in view of Hay et al. (U.S. Patent Application Publication No. US 2012/0151136 A1), hereinafter Hay.

With regard to Claim 1, Ngo teaches a method of performing a file system restoration comprising: 
creating a first snapshot of a primary file system at a first point in time ([0064]-[0065], FIG. 3, method 300, step 305); 
and at a second point in time subsequent to the first point in time, performing first processing to 5restore at least a portion of the primary file system from the first point in time, said first processing including: 
creating a second snapshot of the first snapshot of the primary file system at the first point in time (FIG. 3, step 315, copy of first snapshot, [0067] Also, see example of [0090], “Prior to being mounted, a second snapshot could be made of the first snapshot in order to be able to back out or undo any changes to the first snapshot by the mounting and subsequent use.”);
exporting the second snapshot as a first target device ([0069] where snapshot copy 428a may be analyzed because of a request on secondary storage computing device 165 “to obtain a data object (for example, an email message, a mailbox, a message store, etc.) stored in the database 220 and logs 225”. This is interpreted to include that the snapshot 428a has been exposed or exported to the target application or device running that application);  
10mounting the first target device as a read-write checkpoint file system that denotes a logical version of the primary file system at the first point in time (FIG. 3, step 330, [0070] where snapshot 428a is mounted and a read-write copy of the database and logs is created.); 
Ngo does not explicitly teach, however Veeraswamy teaches performing file system consistency processing on the read-write checkpoint file system corresponding to the second snapshot of the first snapshot of the primary file system (Col. 9, lines 27-33 teach, “mounted snapshot file system is called a checkpoint file system” mounted for read-write access and RW sparse file is associated with the checkpoint file system. Col. 10, lines 50-56 further teaches, “For detection of corruption of the snapshot metadata…, a sparse file is used for keeping a record of the blocks of the production dataset that have been changed since the snapshot. A conventional file system recovery tool (e.g., FSCK) can operate upon the sparse file to detect corruption of the snapshot copy metadata.”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo to incorporate the teachings of Veeraswamy and provide for detection of file system corruption such as in snapshot metadata. Doing so would be combining prior art elements according to known methods to improve data availability and enhance recovery procedures in file systems by using a sparse file associated with a snapshot (Veeraswamy, Col. 2, lines 34-45).
Ngo in view of Veeraswamy does not explicitly teach, however Hay teaches subsequent to performing the file system consistency processing on the read-write checkpoint file system, restoring at least a portion of the primary file system from the second snapshot using the read-write checkpoint file system ([0022] teaches an “instant restore capability over WAN  wherein said restoring is an online restoration operation where a client issues I/O operations to the primary file system while said restoring is ongoing and not yet completed ([0034]-[0035] teach the instant Restore process where data may be accessed. [0034] teaches, “Read operations travel through the iSCSI device 32 to the repository 38. Write operations travel through the iSCSI device 32 to the write cache 39.” This is interpreted as restoring happening as an online operation where a client, see FIG. 1 clients 4a-4c, may continue I/O operations such as read and write. [0035] further teaches, see FIG. 2B, physical device is added as volume 48 and during the sync process from the iSCSI snapshot device to the physical disk, “a user may continue to read and write data.” Also, see [0028] that summarizes this as “the above techniques enables users and applications full read/write access to the target volume while it is being recovered, as if it had already been fully recovered from the mounted iSCSI snapshot volume”, hence the restoring is ongoing and not yet completed.). 

	
With regard to Claim 2, Ngo in view of Veeraswamy in view of Hay teaches the method of Claim 1, wherein the primary file system is created on a first logical device used within a block server, the first logical device is exported as a second target device, and the second target device is mounted as the primary file system on a file server (Hay: [0026]-[0029] and FIG. 2B, [0033]-[0034] where a previously taken snapshot is mounted as an iSCSI target in Read/Write mode, a new mirror device is created on top of it and a production file system on it.).

With regard to Claim 3, Ngo in view of Veeraswamy in view of Hay teaches the method of Claim 2, wherein creating the first snapshot of the primary file system includes: creating a first block-based snapshot of the first logical device on a block server (Ngo: FIG. 3, step 305, [0065] teaches creating a snapshot 408a of database with pointers P1-P6 to blocks B1-B6. Also, see FIG. 4A).

With regard to Claim 4, Ngo in view of  Veeraswamy in view of Hay teaches the method of Claim 3, wherein the second snapshot is a second block-based snapshot, and wherein creating the second snapshot of the primary file system includes:
creating the second block-based snapshot of the first block-based snapshot of the first logical device on the block server (Ngo: [0067], FIG. 3, step 315, copy of first snapshot, snapshot 428a; Also, see FIG. 4A where 428a is a block-based snapshot and a copy of the first snapshot 408a); and
exporting the second block-based snapshot as the first target device (Ngo: [0069]).

With regard to Claim 9, Ngo in view of Veeraswamy in view of Hay teaches the method of Claim 1, wherein the first processing performed at a second point in time subsequent to the first point in time to restore at least a portion of the primary file system from the first point in time is performed responsive to determining that at least a portion of the primary file system at the second point in time has been any of corrupted, compromised, deleted or modified (Hay: [0004]-[0005] teaches the impetus for the invention which includes the need to restore data due to “failure of a component, human error, software corruption, or some other type of disaster”.).

With regard to Claim 10, Ngo in view of Veeraswamy in view of Hay teaches the method of Claim 1, wherein said mounting the first target device as a read-write checkpoint file system that denotes a logical version of the primary file system at the first point in time includes replaying and applying to the read-write checkpoint file system any incomplete subtransactions of pending transactions in a transaction log for the read-write checkpoint file system (Ngo: FIG. 3, step 340, [0072] teaches the snapshot component 244 plays the logs 445 into read/write snapshot 458.).

With regard to Claim 12, the system of Claim 12 performs the same steps as the method of Claim 1, and Claim 12 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Ngo in view of Veeraswamy in view of Hay. 

With regard to Claim 13, the computer readable medium of Claim 13 performs the same steps as the method of Claim 1, and Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Ngo in view of Veeraswamy in view of Hay. 

With regard to Claim 14, the computer readable medium of Claim 14 performs the same steps as the method of Claim 2, and Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Ngo in view of Veeraswamy in view of Hay. 

With regard to Claim 15, the computer readable medium of Claim 15 performs the same steps as the method of Claim 3, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Ngo in view of Veeraswamy in view of Hay.

With regard to Claim 16, the computer readable medium of Claim 16 performs the same steps as the method of Claim 4, and Claim 16 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 4 by the teachings of Ngo in view of Veeraswamy in view of Hay.


Claim  5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Veeraswamy in view of Hay as applied to claims 1 and 13 respectively, and further in view of Eslami Sarab (U.S. Patent Application No. US 2015/0186217 A1), hereinafter Eslami Sarab.

With regard to Claim 5, Ngo in view of Veeraswamy in view of Hay teaches the method of Claim 1.
Ngo in view of Veeraswamy in view of Hay does not explicitly teach, however Eslami Sarab teaches wherein said performing file system consistency processing includes modifying metadata of the second snapshot to correct a detected metadata inconsistency (FIG. 7, [0068]-[0071] teach consistency checking for a snapshot. [0070] teaches, “a consistency check 740 may then be performed, creating a modified version of the superblock SB t1 735 as a result of the various consistency modifications.” A modification in super block indicates modifying metadata for consistency modification or correction.).


With regard to Claim 11, Ngo in view of Veeraswamy in view of Hay teaches the method of Claim 1.
Ngo in view of Veeraswamy in view of Hay does not explicitly teach, however Eslami Sarab teaches wherein said file system consistency processing includes correcting any metadata inconsistencies of the read-write checkpoint file system (FIG. 6, steps 620-640 teach file system check after mounting FS, creating a snapshot.  [0126]-[0127], FIG. 13, step 1325 teaches any inconsistencies found are fixed for file system objects including file system meta-data after loading them, step 1305.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Veeraswamy in view of Sehgal to incorporate the teachings of Eslami Sarab and provide for file system consistency including metadata correction in the checkpoint file system. Doing so would be applying a known technique to a known method to improve system recovery in file systems by “improving consistency and mitigating errors” (Eslami Sarab, [0021]).  

With regard to Claim 17, the computer readable medium of Claim 17 performs the same steps as the method of Claim 5, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Ngo in view of Veeraswamy in view of Hay in view of Eslami Sarab. 


Claim  6-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Veeraswamy in view of Hay as applied to claims 1 and 13 respectively, and further in view of Simon et al. (U.S. Patent Application No. US 2016/0011946 A1), hereinafter Simon.

With regard to Claim 6, Ngo in view of Veeraswamy in view of Hay teaches the method of Claim 1.
Ngo in view of Veeraswamy in view of Sehgal does not explicitly teach, however Simon teaches wherein said restoring at least the portion of the primary file system from the second snapshot using the read-write checkpoint file system includes copying any of a file and a directory from the primary file system as at the first point in time from the read-write checkpoint file system to the primary file system (FIG. 5, [0025]-[0027] teaches file recovery from a snapshot of a virtual machine using read/write copy of a snapshot that is mounted to a file system.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Veeraswamy in view of Hay to incorporate the teachings of Simon and provide for copying of a file using a file system 

With regard to Claim 7, Ngo in view of Veeraswamy in view of Hay teaches the method of Claim 1.
Ngo in view of Veeraswamy in view of Sehgal does not explicitly teach, however Simon teaches wherein said restoring at least the portion of the primary file system from the second snapshot using the read-write checkpoint file system includes restoring, from the read-write checkpoint file system, the primary file system to a version corresponding to the first point in time (FIG. 5, [0025]-[0027] teaches file recovery from a snapshot of a virtual machine using read/write copy of a snapshot that is mounted to a file system. [0078] further teaches that a snapshot is a file-based view of the state, disk data, memory, file system, configuration, or other information associated with a VM at a specific point in time.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Veeraswamy in view of Sehgal to incorporate the teachings of Simon and provide for copying of a file using a file system snapshot. Doing so would be combining prior art elements according to known methods to improve data availability and enhance recovery procedures in file systems by allowing file or image recovery at the file level selectively where different files may be compressed or decompressed using different techniques (Simon, Abstract).  

With regard to Claim 8, Ngo in view of Veeraswamy in view of Hay in view of Simon teaches the method of Claim 7, wherein said restoring the primary file system is performed as a background operation while servicing file-based commands and operations directed to the primary file system (Hay: [0035] teaches a background process that syncs data from a snapshot device into a physical disk while a user may continue to read and write data.).

With regard to Claim 18, the computer readable medium of Claim 18 performs the same steps as the method of Claim 6, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Ngo in view of Veeraswamy in view of Hay in view of Simon. 

With regard to Claim 19, the computer readable medium of Claim 19 performs the same steps as the method of Claim 7, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Ngo in view of Veeraswamy in view of Hay in view of Simon. 

With regard to Claim 20, the computer readable medium of Claim 20 performs the same steps as the method of Claim 8, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 8 by the teachings of Ngo in view of Veeraswamy in view of Hay in view of Simon in view of Hay.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sehgal et al. (U.S. Patent Application Publication No. US 2018/0300205 A1) teaches a backup and restore technology, see flow diagram 143 -- FIG. 1J for backup process and FIG. 1L for the restore process -- that “creates a cluster consistent backup of a distributed, master-less database without quiescing the database application”, [0096]. [0038]-[0053] and FIG. 1A teach the system 100 that contain a system that employs such a technology and the sub-systems comprising it including server systems 104A...104N that execute applications 106A..106N and gives client access to shared storage systems 108 over a network 116. [0040] teaches the application 106 may “utilize data services of storage system 108 to access, store, and manage data in a set of storage devices 110”, which are the I/O operations on a  file system such as shown in FIG. 3.  [0053] also teaches the I/O operations transmitted by server system 104 over connection system 116 to the storage system 108. [0048] teaches Management System 118 with the Backup/Restore Module 138. [0081] teaches, “database application 158 was not quiesced” during the backup process.  [0096] also teaches that backup and restore technology taught in the invention is practiced without quiescing the database application. FIG. 2A, storage environment 200 shows an example of system explained in FIG. 1A with servers 204 acting as client systems connected to a node cluster with nodes 208 via network 206. 
Liu et al. (U.S. Patent Application Publication No. US 2010/0077160 A1) teaches high performance, enterprise-level data protection system and method provides efficient block-level incremental snapshots of primary storage devices, and instant availability of such snapshots in 
Tekade et al. (U.S. Patent Application Publication No. US 2016/0321339 A1) teaches systems and methods are provided for automating a provision of applications from a source to a target by providing a virtual copy of application data, wherein the virtual copy can be adapted to a plurality of different target environments. Versions of source application data from an application database at a source production server are maintained at times associated with a schedule. Data associated with a request is received from a user to provision the source application data for a target environment at a target server, the request further comprising application specific parameters that define necessary requirements for the target environment. A virtual copy of the source application data is presented to the target server. Instructions to the target server are transmitted that define how to restore an operational server database from the virtual copy based on the application specific parameters to meet the requirements of the target environment. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114